DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 2005/0154302, hereinafter Sela ‘302) in view of JP WO2014/103512, hereinafter JPWO ‘512. 
In re claim 1, Sela ‘302 teaches method for producing orthopedic data using acoustic waveforms, comprising: transmitting acoustic signals from a plurality of acoustic transducer elements in an array of an acoustic probe device (0082) toward a target volume of an orthopedic structure of a body part of a biological subject to which the acoustic probe device is in contact, wherein the orthopedic structure includes one or both of soft tissue and bone (0082, fig. 3s); 
receiving acoustic echoes that return from at least part of the target volume at one or more of the acoustic transducer elements (0023-0025, 0054, 0057, 0061, 0071, 0084, etc.), wherein the received acoustic echoes include at least some waveform components corresponding to the transmitted acoustic signals (0062, 0067, wavelength, 0075, it would have been inherent that an ultrasound echo includes some waveform 
determining positions of the acoustic transducer elements of the acoustic probe device during the transmitting of the acoustic signals and the receiving of the acoustic echoes (0023-0025, 0082-0087, 0089-0091); 
processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone (0057, 0060, 0082-0091), 
Sela ‘302 fails to teach wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements.
JPWO ‘512 teaches processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone, wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34). 
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claim 2, Sela ‘302 teaches comprising: determining topography (0023-0025, note that topography is a surface map) of the bone of the orthopedic structure in a six degrees of freedom (6DoF) coordinate space based on the spatial information from the orthopedic structure by quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091). 
In re claim 5, it would have been obvious as a standard digital ultrasound system to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure because amplification, filtering and digitally sampling are standard digital system to use for reduce noise and increase signal while digitally obtain the ultrasound signals; and that it would have been obvious to store the spatial information as data because it is being displayed (fig. 2) and be useful information to provide to information for further diagnoses and treatments (0002). 
In re claim 6, Sela ‘302 teaches wherein the unique specular pattern data includes cross-sectional patterns over a length of the bone for the sampled spatial information (fig. 5s, 0018, 0074, a 3D reflection and image can be used to make any cross-sectional (2D image) pattern as well).

In re claim 11, Sela ‘302 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure (0023-0025, note that hard tissue is the orthopedic structure) in a six degrees of freedom (6DoF) coordinate space (0023, 0014, 0056, 0086) with respect to the determined positions of the acoustic transducer elements based on the spatial information (0082-0091, note that co-ordinates are used for both the portion of the surface of the hard tissue and position of the transducer). 
JPWO ‘512 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure in a coordinate space with respect to the determined positions of the acoustic transducer elements based on the spatial information (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claim 12, Sela ‘302 teaches includes quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Salcudean et al. (US 6,425,865, hereinafter Salcudean ‘865).
In re claim 3, Sela ‘302 fails to teach wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space. 
Salcudean ‘865 wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space (col. 8, lines 53-62; col. 12, lines 23-35). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Salcudean ‘865 in order to use a standard software interface to control and record location of the transducer. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Yen et al. (US 2011/0060226, hereinafter Yen ‘226).
In re claim 4, Sela ‘302 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern. 
Yen ‘226 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern (0038, 0041, 0063, 0066)
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Yen ‘226 in order to use a traditional acoustic technique or to cause the ultrasonic beamformer to substantially compensate for the differences in the distances.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Anderson (US 5,005,418, hereinafter Anderson ‘418).
In re claim 5, as explain above, it is obvious to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure; and storing the spatial information as data. 
Anderson ‘418 teaches wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from targeted tissues (col. 7, line 57-col. 8, line 7).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Anderson ‘418 in order to increase signal to noise ratio of the detected signal while changing the signal from analog to digital. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Delp et al. (US 5,682,886, hereinafter Delp ‘886).
In re claims 8-9, Sela ‘302 fails to teach further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable 
Delp ‘886 teaches further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable to perform an operation or procedure on the orthopedic structure based on the information contained in the data set (col. 20, lines 5-25; col. 21, line 55-col. 22, line 8); wherein the providing the data set to the surgical system includes transferring the data set to the surgical procedure in real time during implementations of the method include the transmitting of the acoustic signals and the receiving of the acoustic echoes into and out of the biological subject during the operation or procedure by the surgical system (col. 15, lines 15-30).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Delp ‘886 in order to assist surgeon to provide real-time surgical monitoring and feedback system. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793